DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 02/04/2022. In virtue of this amendments:
Claims 4-7, 9-14, 21-23, 25, 27-28, 32-34, 36-41, 43, 45-47, 49-52 and 54-59 are canceled; 
Claims 8, 20, 23-24, 26, 29, 42, 44, 48 and 53 are currently amended; and thus, 
Claims 1-3, 8, 15-20, 23-24, 26, 29-31, 35, 42, 44, 48 and 53 are pending; 
Note: Claim 31 is identified as “currently amendment” however there is no amendments marked in the body of the claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a 371 of PCT/CA2019/051837 filed on 12/17/2019, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/782,872 filed on 12/20/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 and 11/07/2022 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the claim recites dependency to “any one of claims 1-30” which is proper, however, claims 4-7, 9-14, 21-22, 25 and 27-28 are canceled, and thus cannot be a claim from which claim 31 depends on. 
For the purpose of compact prosecution, the examiner is interpreting the claim as being dependent on claim 1, as suggested by other similar amendments made to other claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 15-20, 23-24, 26, 29-31, 35, 42, 44, 48 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byUS2018/0270928A1 hereinafter “Simonian”.

Regarding claim 1, Simonian discloses a method of supplementing a main illuminating light (¶32L2-4: light in an environment that may be lit by other light sources) with a supplementary illuminating light (¶33L2: the light emitted by the luminaire) from a plurality of solid-state light emitters (¶21L3-4: luminaire contains multiple light sources 110-1 to 110-N)  to illuminate a space (¶32L2: an environment) according to a target illumination spectrum (¶31L1-2: illumination data representing the desired lighting), the method comprising: 
determining or receiving a reference illumination spectrum associated with the main illuminating light (¶32L1-5: a light sensing unit for sensing light in an environment that may be lit by other light sources); 
determining a spectral deviation between the reference illumination spectrum and the target illumination spectrum (¶39L15-18: luminaire compare the measured spectral distribution with a target spectral distribution); and 
controlling the plurality of solid-state light emitters to emit a respective plurality of emitter beams forming the supplementary illuminating light and illuminating the space along with the main illuminating light (¶39L27-29: luminaire can then adjust the operation of light source 110-1 to 110-2, so that lighting in area better approximates the target spectral distribution), 
the plurality of emitter beams having a respective plurality of emitter spectra together defining a supplementary illumination spectrum of the supplementary illuminating light (¶36L1-11: luminaire can produce virtual any illumination spectral power distribution within the intensity limits of the light source 110-a to 110-N, can be used to produced desired spatial pattern in lighting), 
the controlling comprising 
adjusting the plurality of emitter spectra to match the supplementary illumination spectrum to the spectral deviation and illuminate the space according to the target illumination spectrum. (¶39L27-29: luminaire can then adjust the operation of light source 110-1 to 110-2, so that lighting in area better approximates the target spectral distribution)
Regarding claim 2, Simonian discloses the method of claim 1, wherein 
the main illuminating light originates from one or more natural light sources. (¶38L5-6: natural lighting) 
Regarding claim 3, Simonian discloses the method of claim 2, wherein 
the one or more natural light sources comprise sunlight, moonlight, starlight, or a combination thereof. (¶29L6-7: the spectra of common natural light source such as the sun)
Regarding claim 8, Simonian discloses the method of claim 1, further comprising 
selecting the target illumination spectrum to replicate natural light (¶29L6-7: the preset might include, the spectra of common natural light source such as the sun), selecting the target illumination spectrum to replicate artificial light (¶29L1-18: the preset might include common electrical light source such as incandescent or fluorescent lights), or selecting the target illumination spectrum to correspond to a combination of natural light and artificial light.  
Regarding claim 15, Simonian discloses the method of claim 1, wherein 
the target illumination spectrum is constant as a function of time over an illumination period. (¶29L1-18: the preset might include the spectra of flame based light sources such as candles or camp fire, include common electrical light source such as incandescent or fluorescent lights)
Regarding claim 16, Simonian discloses the method of claim 1,  wherein 
the target illumination spectrum varies as a function of time over an illumination period.  (¶29L1-18: preset might be time-dependent including the evolution of sunlight at sunrise)
Regarding claim 17, Simonian discloses the method of claim 1, wherein 
the target illumination spectrum is determined, at least in part, based on a selection from a database. (¶29L1-18: storage as containing two types of illumination data including presets and user files)
Regarding claim 18, Simonian discloses the method of claim 17, wherein 
the target illumination spectrum corresponds to a standard illuminant (¶29L1-18: the preset might include common electrical light source such as incandescent or fluorescent lights)or a correlated color temperature (¶29L1-18: the preset represents white light of a desired color temperature. Illuminations associated with a range of color temperature could similarly be represent using illumination data).  
Regarding claim 19, Simonian discloses the method of claim 1, wherein 
the target illumination spectrum is determined, at least in part, based on user input. (¶30L1-15: user files are illumination data that a user has chosen to store in luminaire)
Regarding claim 20, Simonian discloses the method of claim 1, wherein 
the target illumination spectrum encompasses visible light wavelengths (¶29L6-7: the preset might include, the spectra of common natural light source such as the sun), encompasses non-visible light wavelengths or has a color temperature ranging from about 1500 K to about 8000 K (¶23L10-12: required range of color temperature is between about 2400K and 7000K)
Regarding claim 23, Simonian discloses the method of claim 1,wherein 
determining or receiving the reference illumination spectrum comprises selecting the reference illumination spectrum from a database containing a plurality of predefined illumination spectra. (¶29L1-18: storage as containing two types of illumination data including presets and user files. Preset may be factory installed illumiation data files that represents default lighting)
Regarding claim 24, Simonian discloses the method of claim 1, wherein 
determining or receiving the reference illumination spectrum comprises determining the reference illumination spectrum based on one or more predictive factors related to the space to be illuminated, said one or more predictive factors being passed on geographical information, temporal information, weather information, or a combination thereof.  (¶36L5-9: the spatial pattern of the lighting may be subject to temporal variations. For example, lighting that reproduces the path of solar illumiation from dawn to dusk would include spatial, spectral and intensity variations over the course of a day) 
Regarding claim 26, Simonian discloses the method of claim 24, further comprising 
updating the reference illumination spectrum over time based on changes in the one or more predictive factors.   (¶36L5-9: the spatial pattern of the lighting may be subject to temporal variations. For example, lighting that reproduces the path of solar illumiation from dawn to dusk would include spatial, spectral and intensity variations over the course of a day)
  	Regarding claim 29, Simonian discloses the method of claim 1, wherein determining the spectral deviation between the reference illumination spectrum and the target illumination spectrum comprises
monitoring the spectral deviation over time for changes (¶40L1-24: light sensing unit may measure the natural light every predetermined interval in time, for example, every 10 seconds), and wherein adjusting the plurality of emitter spectra comprises, 
upon detection that the spectral deviation has changed, adjusting the plurality of emitter spectra to keep the supplementary illumination spectrum matched to the spectral deviation, (¶39L15-18: luminaire compare the measured spectral distribution with a target spectral distribution)
said monitoring the spectral deviation comprising 
performing continuous or intermittent real-time measurements of the reference illumination spectrum, the supplementary illumination spectrum, or both the reference illumination spectrum and the supplementary illumination spectrum.   (¶36L5-9: the spatial pattern of the lighting may be subject to temporal variations. For example, lighting that reproduces the path of solar illumiation from dawn to dusk would include spatial, spectral and intensity variations over the course of a day)
Regarding claim 30, Simonian discloses the method of claim 29,wherein monitoring the spectral deviation comprises 
performing continuous or intermittent real-time measurements of the reference illumination spectrum, the supplementary illumination spectrum, or both the reference illumination spectrum and the supplementary illumination spectrum.  (¶40L1-24: light sensing unit may measure the natural light every predetermined interval in time, for example, every 10 seconds)
Regarding claim 31, Simonian discloses the method of claim 1 to 30, wherein 
adjusting the plurality of emitter spectra comprises individually adjusting an intensity level of each emitter spectra. (¶25L1-14: each light source includes driver that can dim each light source 110-1 to 110-N to almost any desired extend)
Regarding claim 35, Simonian a discloses lighting system for supplementing a main illuminating light (¶32L2-4: light in an environment that may be lit by other light sources) with a supplementary illuminating light (¶33L2: the light emitted by the luminaire) to illuminate a space (¶32L2: an environment) according to a target illumination spectrum (¶31L1-2: illumination data representing the desired lighting), the lighting system comprising: 
a plurality of solid-state light emitters configured to emit a respective plurality of emitter beams forming the supplementary illuminating light and illuminating the space along with the main illuminating light (¶21L3-4: luminaire contains multiple light sources 110-1 to 110-N), 
the plurality of emitter beams having a respective plurality of emitter spectra together defining a supplementary illumination spectrum of the supplementary illuminating light (¶21L5-9: the different light sources have different emission spectra and collectively can be configured and operated to emit a desired spectral power distribution for emitted light) ; and 
a control and processing unit operatively coupled to the plurality of solid-state light emitters (¶25L1-4: luminaire further contains a controller that processes illumiation data and operates a programmable driver to individually adjust the intensity of light emitted from each of light source), the control and processing unit being configured to: 
determining or receiving a reference illumination spectrum associated with the main illuminating light (¶32L1-5: a light sensing unit for sensing light in an environment that may be lit by other light sources); 
determining a spectral deviation between the reference illumination spectrum and the target illumination spectrum (¶39L15-18: luminaire compare the measured spectral distribution with a target spectral distribution); and 
control the plurality of solid-state light emitters by adjusting the plurality of emitter spectra to match the supplementary illumination spectrum to the spectral deviation and illuminate the space according to the target illumination spectrum.  (¶39L27-29: luminaire can then adjust the operation of light source 110-1 to 110-2, so that lighting in area better approximates the target spectral distribution),
Regarding claim 42, Simonian discloses the lighting system of 35, wherein the control and processing unit is configured to 
select the target illumination spectrum to replicate natural light (¶29L6-7: the preset might include, the spectra of common natural light source such as the sun) or to select the target illumination spectrum to replicate artificial light.  (¶29L1-18: the preset might include common electrical light source such as incandescent or fluorescent lights)
Regarding claim 44, Simonian discloses the lighting system of 35, wherein the control and processing unit is configured to 
select the target illumination spectrum as a time-constant quantity over an illumination period (¶29L1-18: the preset might include the spectra of flame based light sources such as candles or camp fire, include common electrical light source such as incandescent or fluorescent lights) or to select the target illumination spectrum as a time-varying quantity over an illumination period.(¶29L1-18: preset might be time-dependent including the evolution of sunlight at sunrise)
 	 Regarding claim 48, Simonian discloses the lighting system of 35, wherein the control and processing unit is configured 
to determine or receive the reference illumination spectrum based on one or more predictive factors related to the space to be illuminated, said predictive factors being are based on geographical information, temporal information, weather information, or a combination thereof.  (¶36L5-9: the spatial pattern of the lighting may be subject to temporal variations. For example, lighting that reproduces the path of solar illumiation from dawn to dusk would include spatial, spectral and intensity variations over the course of a day) 
 Regarding claim 53, Simonian discloses the lighting system of 35, wherein the control and processing unit is configured 
to monitor the spectral deviation over time for changes, and upon detection that the spectral deviation has changed (¶40L1-24: light sensing unit may measure the natural light every predetermined interval in time, for example, every 10 seconds), 
adjust the plurality of emitter spectra to keep the supplementary illumination spectrum matched to the spectral deviation light (¶39L27-29: luminaire can then adjust the operation of light source 110-1 to 110-2, so that lighting in area better approximates the target spectral distribution) 
the lighting system further comprising at least one spectrally resolved sensor (¶40L1-24: light sensing unit may measure the natural light every predetermined interval in time, for example, every 10 seconds), to perform continuous or intermittent real-time measurements of the reference illumination spectrum, the supplementary illumination spectrum, or both the reference illumination spectrum and the supplementary illumination spectrum, wherein the control and processing unit is configured to monitor the spectral deviation over time for changes based on the continuous or intermittent real-time measurements.  light (¶39L27-29: luminaire can then adjust the operation of light source 110-1 to 110-2, so that lighting in area better approximates the target spectral distribution)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
\
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raymond R Chai/     	Primary Examiner, Art Unit 2844                                                                                                                                                                                              	December 6, 2022